Exhibit 10.5

 

AGREEMENT
REGARDING DEFERRED COMPENSATION PLAN

 

This Agreement Regarding Deferred Compensation Plan (this “Agreement”) is made
by and between Business Bank of California (the “Bank”) and Charles O. Hall
(“Hall”) as of the 27th day of June, 2003.

 

Recitals

 

A.            Hall is a participant in the Metro Commerce Bank, N.A. Deferred
Compensation Plan dated January 1, 1994 (the “Plan”).  Capitalized terms used
herein but not defined herein shall have the respective meanings assigned to
them in the Plan.

 

B.            As a result of a Change in Control that occurred effective
December 31, 2001, the Bank is the successor to Metro Commerce Bank and is bound
by the terms of the Plan.

 

C.            As of December 31, 2001, Hall’s Account Balance (in which he is
100% vested as a result of the Change in Control) was $143,467.53 (together with
any interest accrued on such amount in accordance with the terms of the Plan
from and after December 31, 2001, the “Frozen Amount”).

 

D.            The Bank and Hall are entering into a separate Supplemental
Executive Retirement Agreement (the “SERP”) simultaneously herewith pursuant to
which the Bank will pay certain retirement benefits to Hall on the terms and
conditions set forth therein.

 

Agreement

 

In consideration of the Bank entering into the SERP, the mutual promises made
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Bank and Hall agree as follows:

 

1.                                       Hall’s Account Balance in the Plan
shall be reduced by the Frozen Amount (and Hall shall forfeit any and all right,
title and interest in or to the Frozen Amount) immediately, without any
requirement of notice, upon Hall becoming 100% vested in and entitled to receive
the On-Time Retirement Benefit (as defined in the SERP) for any reason;
provided, however, that should Hall’s employment with the Bank be terminated For
Cause (as defined in the SERP) such that Hall is denied all or a portion of the
On-Time Regular Benefit after having become 100% vested, Hall’s Account Balance
shall not be reduced by the Frozen Amount (the parties acknowledge and agree
that the terms of the Plan provide that since Hall is now 100% vested in the
Frozen Amount portion of the Account Balance, he would, except as otherwise
provided herein, be entitled to the Frozen

 

--------------------------------------------------------------------------------


 

Amount even if his employment is later terminated for Cause (as defined in the
Plan)).

 

2.                                       Hall shall not be entitled to receive
distributions from the Account Balance that would result in the Account Balance
being less than the Frozen Amount until and unless Hall has acknowledged to the
Bank in writing that he is not, and will not be, entitled to receive the full
On-Time Regular Benefit pursuant to the SERP.  In the event that Hall does begin
receiving distributions from the Account Balance in accordance with the terms of
the Plan prior to Hall making the acknowledgement contemplated hereby, the
Account Balance shall be calculated for the purposes of making such
distributions as if the Frozen Amount had already been deducted.

 

3.                                       Any provisions of the plan the contrary
notwithstanding, from and after the date hereof, (a) Hall shall no longer be
required to defer the amounts set forth on Schedule A to the Plan or any other
minimum amount in order to remain a Participant in the Plan, (b) the Bank shall
not be required to contribute the amounts set forth on Schedule A to the Plan or
any other amounts to Hall’s Account Balance from and after the date hereof and
(c) Section 3.11 of the Plan shall no longer apply to Hall’s participation in
the Plan (i.e., Section 3.11 shall be deleted from the Plan as it applies to
Hall).  Furthermore, Hall and the Bank waive the application of Section 3.11 of
the Plan to any failure by Hall to defer the amounts set forth on Schedule A to
the Plan for any Plan Year prior to and including 2003 and agree that Hall shall
remain a Participant in the Plan notwithstanding any such failure.

 

4.                                       This Agreement shall not have any
effect upon Hall’s right to the portion of the Account Balance resulting from
Annual Deferral Amounts, Bank contributions, if any, and earnings thereon for
periods after December 31, 2001 in accordance with the terms of the Plan.

 

5.                                       To the extent that the terms of the
Plan are inconsistent with or conflict with the terms of this Agreement, this
Agreement shall govern.  Except as modified hereby, the Plan as it applies to
Hall shall remain in full force and effect in accordance with its terms.

 

6.                                       This Agreement shall be binding upon
and shall inure to the benefit of the Bank and its successor and assigns and
Hall and his Beneficiaries and their permitted successors and assigns.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

In witness whereof, the Bank and Hall have executed this Agreement as of the
date first written above.

 

 

 

BUSINESS BANK OF CALIFORNIA

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charles O. Hall

 

 

 

3

--------------------------------------------------------------------------------